Case 0:21-cv-61516-RKA Document 9 Entered on FLSD Docket 09/03/2021 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 21-cv-61516-ALTMAN/Hunt

 ALAIN YVANES,

        Plaintiff,
 v.

 DYNAMIC RECOVERY
 SOLUTIONS, LLC,

       Defendant.
 _____________________________/

                                               ORDER

        The Court held a status conference on September 2, 2021. For the reasons stated on the

 record, the Court hereby ORDERS AND ADJUDGES as follows:

        By September 17, 2021, the parties shall conduct a one-hour informal settlement conference. By the

 same date, the parties shall file a Notice of Settlement (or Non-Settlement) on the docket, which shall

 indicate the following: (a) whether the parties have complied with this Order; (b) whether the parties

 have settled this case; and (c) if the parties have not settled the case, whether a formal settlement

 conference before a magistrate judge may prove fruitful.

        DONE AND ORDERED in Fort Lauderdale, Florida this 3rd day of September 2021.




                                                            __________________________________
                                                            ROY K. ALTMAN
                                                            UNITED STATES DISTRICT JUDGE

 cc:    counsel of record
